DISMISS; and Opinion Filed August 5, 2015.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00641-CV

                             DEANGELO P. BOSTON, Appellant
                                          V.
                              DARRELL D. BUTLER, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-02064-E

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                                Opinion by Chief Justice Wright
         Appellant filed a notice of appeal from the trial court’s judgment. On May 18, 2015,

appellant filed an affidavit of indigence in the trial court. The Dallas County Clerk’s May 18,

2015 contest to the affidavit of indigence was sustained by written order on May 28, 2015. By

letter dated May 19, 2015, we directed appellant to pay the $195 filing fee for the appeal. By

letter dated July 15, 2015, the Court notified appellant that the Dallas County Clerk had informed

us appellant had not paid or made payment arrangements for the clerk’s record. Appellant has

not responded to either letter, the filing fee has not been paid, and the clerk’s record has not been

filed.
       Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b),

42.3(c).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE


150641F.P05




                                             –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DEANGELO P. BOSTON, Appellant                      On Appeal from the County Court at Law
                                                   No. 5, Dallas County, Texas
No. 05-15-00641-CV         V.                      Trial Court Cause No. CC-15-02064-E.
                                                   Opinion delivered by Chief Justice Wright,
DARRELL D. BUTLER, Appellee                        Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal for want of
prosecution. We ORDER that appellee Darrell D. Butler recover his costs of this appeal from
appellant Deangelo P. Boston.


Judgment entered this 5th day of August, 2015.




                                             –3–